The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 8 and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikata et al (US 2011/0176762 A1).
Regarding claim 1, Fujikata discloses (e.g., Figs. 3, 4, 6, 9, and 12; Abstract; para. 0040 – 0051) a semiconductor structure (an optical waveguide modulator in a semiconductor material; para. 0040) comprising (see annotated Fig. 9 below): 
a waveguide 8,9,5 (a rib-shaped waveguide in Figs. 3 and 6A, and annotated Fig. 9; “the rib waveguide formed on the SOI substrate … the entire waveguide is covered by oxide cladding 7” at para. 0041) having an input region (defined by the low end of 8 in Fig. 4) and an output region (defined by the upper end of 8 in Fig. 4), wherein the input region is configured to receive light, 
wherein the waveguide 8,9,5 comprises: 
a lower doped structure 8 comprising a first (p) doping type (“… semiconductor 8 of first conductivity (hereinbelow referred to as "p-doped semiconductor")” at para. 0041); and 
a plurality of doped protruding structures 9 disposed within the lower doped structure 8 (as seen in Fig. 3), wherein the doped protruding structures 9 comprise a second (n) doping type opposite the first (p) doping type (“Semiconductor 9 of second conductivity (hereinbelow referred to as "n-doped semiconductor") …” at para. 0041), and 
wherein the protruding structures 9 extend from a top surface of the lower doped structure 8 (top surfaces of protrusions in 8, as identified in annotated Fig. 9) to a point below the top surface of the lower doped structure 8 (as seen in annotated Fig. 9).  







    PNG
    media_image1.png
    1002
    1415
    media_image1.png
    Greyscale

Annotated Fig. 9 of Fujikata.

Fujikata considers that the doped protruding structures 9 are shaped as one-dimensional/1D walls that are separated by trenches extending along either a longitudinal direction (the direction of light in Figs. 3 and 4; para. 0041 – 0047) or a transverse direction (the width direction in Figs. 6A – 6C; para. 0049 – 0051). The teachings of Fujikata render obvious that the doped protruding structures 9 can be separated by trenches extending along both the longitudinal direction and the transverse direction so that the doped pillar structures 9 are shaped as two-dimensional/2D pillars, as a matter of suitable/workable shape choices. 
Furthermore, for the embodiment in Figs. 6A – 6C, Fujikata teaches that the length Y of each doped protruding structure 9 can be comparable to the width W of the waveguide (para. 0051). Hence, the aspect ratio W/Y (width-to-length) of the doped protruding structures 9 can be around 1 so that they are shaped as pillars.  
In light of the foregoing analysis, Fujikata teaches expressly or renders obvious all of the recited limitations. 

As a relevant comment to all claims, it is noted that the semiconductor structure (optical modulator) taught by Fujikata has essential structural features (a plurality of doped pillars 9 surrounded/interleaved by an oppositely doped material 8) and a principle of operation (electro-optical modulation by a depletion region(s) created at the interfaces between the pillars 9 and the surrounding material 8; para. 0045) that are substantially the same as those of the instant application, as evident from a direct side-by-side comparison of Fig. 3 of Fujikata and Fig. 1B of the instant application. 

Regarding claim 2, Fujikata expressly teaches (Figs. 3 and 9) that the waveguide 8,9,5 further comprises: 
an upper doped body structure (comprising a top portion of 9 which interconnects the top surfaces of the pillars and/or a layer 5, as identified in annotated Fig. 9) overlying the lower doped structure 8, wherein the upper doped body structure 9,5 comprises the second (n) doping type (“n+-doped semiconductor 5” at para. 0041).  
Regarding claim 3, Fujikata expressly teaches (Figs. 3 and 9) that the doped pillar structures 9 contact (at their top surfaces) a bottom surface of the upper doped body structure 9,5 (the pillars 9 are integral with the top portion of 9 which interconnects their top surfaces; see annotated Fig. 9).
Regarding claim 4, Fujikata expressly teaches (Figs. 3 and 9) that opposing (vertical) sidewalls of the upper doped body structure 9,5 are aligned (flush) with outer (vertical) sidewalls of the lower doped structure 8 (see annotated Fig. 9).  
Regarding claim 5, Fujikata considers that a doping concentration (e.g., 1017 – 1018 cm-3; para. 0045 and 0065) of the plurality of doped pillar structures 9 is equal to a doping concentration of the upper doped body structure 9,5 (its portion 9).  
Regarding claim 6, Fujikata considers that the lower doped structure 8 comprises a first material (silicon doped by boron; para. 0053), and wherein the plurality of doped pillar structures 9 comprises a second material (silicon doped by phosphorus; para. 0058) different than the first material. Furthermore, Fujikata considers that silicon and SiGe can be used as two different materials (para. 0061) 
Regarding claim 7, Fujikata teaches that the first and second materials can be “… selected from the group made up of polycrystalline silicon, amorphous silicon, strained silicon, single-crystal Si, and SixGe(1-x)” (para. 0061) and, therefore, renders obvious that the first material can be monocrystalline silicon and the second material can be polysilicon, as suitable/workable material choices. It is also noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416. 
Regarding claim 8, Fujikata teaches, by way of example but not limitation, that the first doping type is p-type and the second doping type is p-type (para. 0041), considers a general case for which the first doping type is opposite to the second doping type (e.g., claim 1), and hence renders obvious that the first doping type can n-type and the second doping type can be p-type as another suitable/workable design choice.
Regarding claim 16, Fujikata discloses (Figs. 3, 7A – 7D, 8A – 8D, and 9; para. 0041 – 0045 and 0052 – 0060) a method for forming a photonic device (an optical waveguide modulator in a semiconductor material; Abstract; para. 0040), the method comprising: 
forming a device layer 8 comprising a first (p) doping type over a substrate 2,3 (Fig. 7A; para. 0053); 
forming a plurality of doped pillar structures 9 within the device layer 8 (Fig. 8B; see a detailed explanation provided above for claim 1 regarding the pillar shapes of the doped protruding structures 9), wherein the plurality of doped pillar structures 9 comprises a second (n) doping type (para. 0058) opposite the first (p) doping type;
forming an upper doped body structure 9,5 (comprising an upper portion of 9 and the layer 5) over the plurality of doped pillar structures 9 (Figs. 8C and 8D; para. 0059), 
wherein the upper doped body structure 9,5 comprises the second (n) doping type (para. 0058); and 
patterning the device layer 8 to form a lower doped structure 8 underlying the upper doped body structure 9,5 (Fig. 8C), 
wherein the plurality of doped pillar structures 9 is disposed within the lower doped structure 8 (Figs. 8C, 8D and annotated 9).  
Regarding claim 17, Fujikata teaches that the step of forming the plurality of doped pillar structures 9 comprises: 
forming a masking layer 12,13 over the device layer 8 and patterning the masking layer 12,13 (Figs. 7B and 7C; para. 0054 and 0055); 
etching the device layer 8 according to the masking layer 12,13, thereby forming a plurality of openings within the device layer 8 (Fig. 7D; para. 0056 and 0059); and 
depositing a polysilicon layer 9 (“… polycrystalline silicon, amorphous silicon, strained silicon, single-crystal Si” at para. 0061) over the device layer 8 and within the openings (Fig. 8B; para. 0058).  
Regarding claim 18, Fujikata teaches that the plurality of doped pillar structures 9 and the upper doped body structure 9,5 are formed by an ion implantation process (“… polycrystalline silicon 9 is subjected to … an ion implantation method following the film formation with boron or phosphorus” at para. 0058).  
Regarding claim 19, Fujikata teaches that the lower doped structure 8 laterally wraps around and cups a bottom surface of each doped pillar structure 9 in the plurality of doped pillar structures 9 (as seen in Figs. 3 and 9).  
Regarding claim 20, Fujikata teaches that the doped pillar structures 9 are spaced laterally between outer opposing (vertical) sidewalls of the upper doped body structure 9,5 (see annotated Fig. 9 provided above for claim 1).  

Claims 9 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikata in view of Kim et al (US 8,548,281 B2).
Regarding claim 9, Fujikata discloses (e.g., Figs. 3, 4, 6, and 12; Abstract; para. 0040 – 0051) a photonic device (an optical waveguide modulator in a semiconductor material; Abstract; para. 0040) comprising (with reference to Figs. 9 and 12): 
an input terminal (defined by the left end of input waveguide 19 in Fig. 12; para. 0068 – 0070) configured to receive impingent light (“Optical signal input” in Fig. 12); 
a first waveguide 16 having a first input region (the left end of 16) coupled to the input terminal 19, wherein the first waveguide 16 comprises a first modulation region (extending long the “Optical modulation length”, as shown in Fig. 12, and comprising electrodes 18); 
a second waveguide 17 having a second input region (the left end of 17) coupled to the input terminal 19, wherein the second waveguide 17 comprises a second modulation region (extending long the “Optical modulation length”, as shown in Fig. 12, and comprising electrodes 18), 
wherein the first waveguide 16 and the second waveguide 17 respectively comprise (as detailed in Figs. 3 and 6B) an upper doped structure 9 and a lower doped structure 8 in the first modulation region and the second modulation region; 
wherein the upper doped structure 9 comprises a plurality of doped pillar structures (see annotated Fig. 9 provided above for claim 1) extending into the lower doped structure 8 (see a detailed explanation provided above for claim 1 regarding the pillar shapes of the doped protruding structures 9), and 
wherein the lower doped structure 8 abuts the plurality of doped pillar structures 9 at PIN junctions (defined at interfaces between 8 and 9; see annotated Fig. 9 provided above for claim 1; para. 0042 and 0044).  
The PIN junctions are formed by oppositely doped layers 8 and 9 (para. 0041) and an intervening dielectric layer 11 (para. 0041). While Fujikata does not illustrate an embodiment with PN junctions, Kim discloses (Figs. 2A, 2B, 3A, 3B, 6A, and 6B; para. 0061 – 0071 and 0087 – 0091) a photonic device (an optical modulator of the same type as that in Fujikata), the photonic device including an optical waveguide WG (Abstract), wherein the optical waveguide WG is silicon-based (para. 0052; the same material as that in Fujikata) and comprises:
a lower doped structure B1,B2 comprising a first doping type (para. 00540; and 
a plurality of doped protruding structures 50 disposed within the lower doped structure B1,B2 (e.g., Fig. 3B) and being of a second doping type opposite the first doping type (para. 0054).
Kim teaches both embodiments with PIN junctions (Figs. 6A and 6B; para. 0090 and 0091) and embodiments with PN junctions (Figs. 2 and 3; para. 0065 and 0071). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the photonic device (optical modulator) of Fujikata can have either PIN junctions (with an intervening dielectric layer, as illustrated by both Fujikata and Kim) or PN junctions (without an intervening dielectric layer, as illustrated by Kim), as a matter of suitable/workable design choices. 
In light of the foregoing analysis, the Fujikata – Kim combination teaches expressly or renders obvious all of the recited limitation.
Regarding claim 10, the Fujikata – Kim combination considers that the contemplated photonic device further comprises:
an output terminal configured (defined by the right end of output waveguide 20 in Fig. 12 of Fujikata) to provide outgoing light (“Optical signal output”), wherein the output terminal is coupled to a first output region (right end of 16) of the first waveguide 16 and a second output region (right end of 17) of the second waveguide 17.  
Regarding claim 11, the Fujikata – Kim combination considers that the upper doped structure (upper portion comprising the layer 5 and an upper portion of 9 in Fig. 3 of Fujikata) and the plurality of doped pillar structures 9 are disposed laterally (within the optical modulation lengths in Fig. 12) between the input terminal 19 and the output terminal 20. 
Regarding claim 12, the Fujikata – Kim combination does not limit a cross-sectional shape of the pillars 9 and renders obvious a wide variety of suitable/workable shapes choices, including a change wherein the doped pillar structures within the first modulation region are different from shapes of the doped pillar structures within the second modulation region.  
It is also noted that it has been further held by courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976).In this case, selecting the claimed shapes would have flown naturally to one of ordinary skill in the art as necessitated by the particular requirements of a given application. See MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015]; Section IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS.
Regarding claim 13, the Fujikata – Kim combination considers that the upper doped structure 9,5 further comprises an upper doped body structure (upper portion of layer 9) disposed along a top surface of the plurality of doped pillar structures 9 and along a top surface of the lower doped structure 8 (see annotated Fig. 9 provided above for claim 1).  
Regarding claim 14, the Fujikata – Kim combination considers that the lower doped structure 8 comprises a first (p) doping type with a doping concentration within a range of approximately 1017 to 1018 atoms/cm3 (para. 0041, 0045, and 0065 of Fujikata), wherein the plurality of doped pillar structures 9 comprise a second (n) doping type with a doping concentration within a range of approximately 1017 to 1018 atoms/cm3 (ibid), wherein the first (p) doping type is opposite the second (n) doping type.  
Regarding claim 15, the Fujikata – Kim combination considers that the lower doped structure and the plurality of doped pillar structures respectively comprise a same material (silicon; para. 0061 of Fujikata). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,657,146 B2
US 10,162,200 B1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896